Case 16-25552        Doc 50     Filed 10/29/18     Entered 10/29/18 15:27:02          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-25552
         Robert Parks
         Tracey Parks
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/09/2016.

         2) The plan was confirmed on 12/16/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $45,350.00.

         10) Amount of unsecured claims discharged without payment: $23,155.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-25552      Doc 50    Filed 10/29/18        Entered 10/29/18 15:27:02                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $40,021.53
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $40,021.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,207.91
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,207.91

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA            Unsecured         329.00        332.14           332.14        332.14        0.00
 CAVALRY SPV I LLC               Unsecured         833.00        833.73           833.73        833.73        0.00
 CAVALRY SPV I LLC               Unsecured      1,298.00       1,258.87         1,258.87      1,258.87        0.00
 CAVALRY SPV I LLC               Unsecured      1,916.00       1,882.61         1,882.61      1,882.61        0.00
 DELL FINANCIAL SERVICES         Unsecured      3,070.00       3,070.48         3,070.48      3,070.48        0.00
 INTERNAL REVENUE SERVICE        Priority       1,100.00         884.29           884.29        884.29        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA          73.92            73.92          73.92       0.00
 JP MORGAN CHASE BANK NA         Secured       14,279.38     14,279.38        14,279.38      14,279.38        0.00
 JP MORGAN CHASE BANK NA         Secured             0.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                    Unsecured         525.00        509.83           509.83        509.83        0.00
 LVNV FUNDING                    Unsecured         472.00        461.09           461.09        461.09        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         837.00        803.33           803.33        803.33        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         740.00        725.26           725.26        725.26        0.00
 PRESENCE HEALTH                 Unsecured         273.00        273.28           273.28        273.28        0.00
 PRESENCE HEALTH                 Unsecured      2,952.00       3,048.28         3,048.28      3,048.28        0.00
 PYOD                            Unsecured      1,434.00       1,419.40         1,419.40      1,419.40        0.00
 QUANTUM3 GROUP                  Unsecured            NA       1,434.83         1,434.83      1,434.83        0.00
 QUANTUM3 GROUP                  Unsecured         668.00        703.03           703.03        703.03        0.00
 QUANTUM3 GROUP                  Secured            50.00         50.00            50.00          50.00       0.00
 QUANTUM3 GROUP                  Unsecured         590.00        572.58           572.58        572.58        0.00
 QUANTUM3 GROUP                  Unsecured         467.00        449.11           449.11        449.11        0.00
 QUANTUM3 GROUP                  Unsecured         764.00        748.18           748.18        748.18        0.00
 SANTANDER CONSUMER USA          Secured             0.00          0.00             0.00           0.00       0.00
 DELNOR COMMUNITY HOSPITAL       Unsecured         734.00           NA               NA            0.00       0.00
 FIRST CONSUMERS NATIONAL BANK   Unsecured      1,773.00            NA               NA            0.00       0.00
 FIRST CONSUMERS NATIONAL BANK   Unsecured      3,109.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-25552       Doc 50     Filed 10/29/18    Entered 10/29/18 15:27:02              Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim       Principal       Int.
 Name                              Class   Scheduled      Asserted      Allowed        Paid          Paid
 PROVIDIAN FIN/WASHINGTON MUTU Unsecured      1,256.00            NA           NA            0.00        0.00
 PROVIDIAN FIN/WASHINGTON MUTU Unsecured      2,267.00            NA           NA            0.00        0.00
 PYOD LLC                      Unsecured      2,259.00            NA           NA            0.00        0.00
 RESURGENT CAPITAL SERVICES    Unsecured         266.00           NA           NA            0.00        0.00
 SADINO FUNDING LLC            Unsecured      6,532.00            NA           NA            0.00        0.00
 STATE COLLECTION SERVICES     Unsecured         718.00           NA           NA            0.00        0.00
 SCHEDULED CREDITOR            Unsecured           0.00           NA           NA            0.00        0.00
 ILLINOIS BELL                 Unsecured         443.00           NA           NA            0.00        0.00
 LVNV FUNDING                  Unsecured         472.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE CO     Unsecured         298.00           NA           NA            0.00        0.00
 METLIFE HOME LOAN             Unsecured           0.00           NA           NA            0.00        0.00
 MIDLAND FUNDING LLC           Unsecured         480.00           NA           NA            0.00        0.00
 MIDLAND FUNDING LLC           Unsecured         531.00           NA           NA            0.00        0.00
 MOMA FUNDING LLC              Unsecured      1,308.00            NA           NA            0.00        0.00
 PALISADES COLLECTION LLC      Unsecured         709.00           NA           NA            0.00        0.00
 STERLING INC                  Secured             0.00         50.00         0.00           0.00        0.00
 US DEPARTMENT OF HOUSING & UR Secured             0.00          0.00         0.00           0.00        0.00
 WESTGATE PLANET HOLLYWOOD LV Unsecured            0.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal               Interest
                                                          Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00              $0.00                  $0.00
       Mortgage Arrearage                             $14,279.38         $14,279.38                  $0.00
       Debt Secured by Vehicle                             $0.00              $0.00                  $0.00
       All Other Secured                                  $50.00             $50.00                  $0.00
 TOTAL SECURED:                                       $14,329.38         $14,329.38                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                 $0.00
        Domestic Support Ongoing                            $0.00              $0.00                 $0.00
        All Other Priority                                $884.29            $884.29                 $0.00
 TOTAL PRIORITY:                                          $884.29            $884.29                 $0.00

 GENERAL UNSECURED PAYMENTS:                          $18,599.95         $18,599.95                  $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-25552        Doc 50      Filed 10/29/18     Entered 10/29/18 15:27:02            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $6,207.91
         Disbursements to Creditors                            $33,813.62

 TOTAL DISBURSEMENTS :                                                                     $40,021.53


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
